 

Exhibit 10.12

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made by and between
Global Defense & National Security Systems, Inc., a Delaware corporation (the
“Company”), and Glenn Davis, a natural person (the “Executive”), and shall be
effective as of the closing of the transactions contemplated by the Purchase
Agreement (as defined below).

 

WHEREAS, a Stock Purchase Agreement, dated as of June 8, 2015 (the “Purchase
Agreement”), was entered into among (i) the Company, (ii) Global Defense &
National Security Holdings LLC, a Delaware limited liability company, solely for
purposes of certain sections thereof, (iii) STG Group, Inc., a Delaware
corporation (“STG”), (iv) each of the Persons set forth on Annex A thereto and
(v) Simon Lee, as Stockholders’ Representative, solely for purposes of certain
sections thereof, pursuant to the terms and subject to the conditions of which
the Company will acquire all of the issued and outstanding capital stock of STG;

 

WHEREAS, the Executive is an executive officer of STG;

 

WHEREAS, the Company’s obligations under the Purchase Agreement are conditioned
upon execution and delivery of this Agreement by the Executive; and

 

WHEREAS, the Executive will benefit from the Company’s fulfillment of its
obligations under the Purchase Agreement and the Company, and the Executive
otherwise desire to enter into this Agreement relating to the Executive’s
employment by the Company and to set forth certain covenants restricting certain
competitive and other activities by the Executive.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual promises
and respective covenants and agreements of the parties herein contained, the
parties, intending to be legally bound, agree as follows:

 

1.          Employment. The Company hereby agrees to employ the Executive, and
the Executive hereby agrees to serve the Company, on the terms and conditions
set forth herein.

 

2.          At-Will Employment. The parties hereby agree that the Executive’s
employment with the Company shall be “at-will” employment and may be terminated
by either party at any time, subject to and in accordance with the terms of this
Agreement.

 

3.          Position and Duties. During the Executive’s employment with the
Company pursuant to this Agreement, the Executive shall initially serve as the
Senior Vice President & General Manager of the Company and shall have such
responsibilities and authority as is customary for a Senior Vice President &
General Manager of a company of similar size and nature as the Company and shall
have such title, duties and responsibilities as assigned to the Executive by the
President of the Company (the “President”). The Executive shall devote the
Executive’s full business time and attention to the business and affairs of the
Company and its subsidiaries and affiliates. So long as the Executive is
employed by the Company or any of its subsidiaries or affiliates, the Executive
shall not, without the prior written consent of the board of directors of the
Company (the “Board”), perform other services for compensation or engage in
other business activities that could interfere with his responsibilities to the
Company or its subsidiaries or affiliates or create a conflict of interest;
provided that the Executive may, without the consent of the Board, engage in
personal, charitable and professional activities, (a) subject to compliance with
the Company’s normal conflicts procedures, and (b) provided that such activities
do not materially conflict or interfere with the ability of the Executive to
perform the duties and responsibilities hereunder. If, in the reasonable
discretion of the Company, an outside activity subsequently creates a material
conflict with the Company’s business or prospective business, the Executive
agrees to immediately cease engaging in such activity at such time as requested.

 

 1 

 

 

4.          Compensation, Benefits and Related Matters.

 

(a)          Salary. During the Executive’s employment with the Company pursuant
to this Agreement, the Company shall pay to the Executive a gross salary at an
initial rate of $265,000.00 dollars ($11,041.67 semi-monthly) per annum in equal
installments as nearly as practicable on the normal payroll periods for
employees of the Company generally (the “Base Salary”). The Board may, in its
sole discretion, increase the Executive’s Base Salary at any time. In addition,
the Executive shall be eligible for bonuses, as determined by the Board, in its
sole discretion, from time to time.

 

(b)          Expenses. During the Executive’s employment with the Company
pursuant to this Agreement, the Executive shall be entitled to receive
reimbursement for all reasonable out-of-pocket expenses incurred by the
Executive in performing services hereunder (subject to reasonable documentation
with respect thereto in accordance with the Company’s expense reimbursement
policies).

 

(c)          Benefits. During the Executive’s employment with the Company
pursuant to this Agreement, the Executive shall be entitled to participate in
all of the employee benefit plans and arrangements generally provided from time
to time to senior executive officers of the Company, including the standard
vacation and sick leave benefit plan made available to senior executive officers
of the Company, subject to the Company’s customary vesting periods and
eligibility requirements. The Company may initiate, change and discontinue any
such plan or arrangement at any time. Nothing paid to the Executive under any
plan or arrangement presently in effect or made available in the future shall be
deemed to be in lieu of any amounts payable to the Executive pursuant to this
Section 4.

 

5.          Termination.

 

(a)          The Executive’s employment with the Company may be terminated by
the Company (i) at any time for Cause or without Cause; or (ii) if, as a result
of the Executive’s incapacity due to physical or mental illness, the Executive
shall have been absent from the full-time performance of the Executive’s duties
with the Company for four (4) consecutive months or any one hundred twenty (120)
days in any twelve (12)-month period (a “Disability”). The Executive’s
employment with the Company shall be terminated immediately upon the death of
the Executive. The Executive’s employment with the Company may be terminated at
any time by the Executive with or without Good Reason.

 

(b)          Any purported termination of the Executive’s employment by the
Company or the Executive (other than by reason of death) shall be communicated
by written Notice of Termination from one party hereto to the other in
accordance with Section 15 hereof.

 

 2 

 

 

(c)          Upon the termination of the Executive’s employment with the
Company, or any of its subsidiaries or affiliates, as applicable, for any or no
reason, the Executive shall immediately resign as an officer, director and/or
manager of the Company, or any of its subsidiaries or affiliates, as applicable.

 

(d)          As used herein:

 

(i)          A “Notice of Termination” shall mean a notice that specifies the
Date of Termination and that, in the case of a termination by the Executive,
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated and that, in the case of a termination by the Company,
shall indicate whether such termination is for Cause or without Cause and shall
specify the grounds upon which Cause is alleged, if applicable.

 

(ii)         The “Date of Termination” with respect to any purported termination
of the Executive’s employment shall mean (A) if the Executive’s employment is
terminated for Disability, the date specified in the Notice of Termination, (B)
if the Executive’s employment is terminated by reason of death, then the date
thereof, and (C) if the Executive’s employment is terminated for any other
reason, the date specified in the Notice of Termination (which, in the case of a
termination by the Executive, shall not be less than thirty (30) nor more than
sixty (60) days from the date that such Notice of Termination is given).

 

(iii)        “Cause” shall mean that the Board has determined in good faith that
the Executive (i) has been convicted of, or pleaded nolo contendere to, a
misdemeanor involving moral turpitude or a felony, (ii) has committed any other
act or omission involving dishonesty, disloyalty, theft, unethical business
conduct or fraud with respect to the Company or any of its subsidiaries or
affiliates or any of their customers or suppliers, (iii) has engaged in chronic
substance abuse which has a material impact on the Executive’s performance of
his duties hereunder, (iv) has consistently failed to comply with the lawful
instructions of the President or the Board, or (v) has materially breached this
Agreement. Notwithstanding anything in this Agreement or elsewhere to the
contrary, the Company may terminate the Executive’s employment for Cause only if
(x) the Notice of Termination specifies the grounds upon which Cause is alleged
and (y) the Executive fails to cure such grounds for Cause within thirty (30)
days after he receives such notice, unless such grounds for Cause are not
curable.

 

(iv)        “Good Reason” for the Executive to terminate his employment
hereunder will exist if any of the following events occur without his prior
written consent: (A) a relocation of more than fifty (50) miles of his principal
place of employment (B) a material reduction in the Executive’s then-current
Base Salary (as such may have been increased from time to time from the amount
set forth in Section 4(a) above), except to the extent of any broad-based salary
reduction affecting the other senior executives of the Company, or (C) a
material breach by the Company of its obligations hereunder. Notwithstanding the
foregoing, the Executive may only terminate his employment hereunder with Good
Reason if (x) the Executive gives written notice to the Company within sixty
(60) days of the initial existence of the event that gives rise to Good Reason;
(y) the Company does not cure such event within thirty (30) days of receiving
such notice; and (z) the Executive terminates his employment with the Company
within one hundred twenty (120) days after such event occurs.

 

 3 

 

 

6.           Severance Payments.

 

(a)          Upon any termination of the Executive’s employment by the Company
without Cause or by the Executive for Good Reason, the Company shall pay as
severance to the Executive an amount (the “Cash Severance Amount”) equal to the
greater of (i) the sum of two (2) months of the Executive’s Base Salary in
effect immediately prior to the Date of Termination or (ii) the product of
(x) one (1) month of the Executive’s Base Salary in effect immediately prior to
the Date of Termination, multiplied by (y) the number of years that the
Executive has been employed by the Company (such number, the “Employment
Years”); provided that the aggregate Cash Severance Amount shall not exceed the
sum of twelve (12) months of the Executive’s Base Salary in effect immediately
prior to the Date of Termination. The Company shall pay the Cash Severance
Amount over a number of months immediately following the Date of Termination
equal to the Employment Years (the “Severance Period”), in equal installments as
nearly as practicable, on the normal payroll dates for employees of the Company
generally but in no event less frequently than monthly. Any amounts payable
pursuant to this Section 6(a) shall not be paid until the first scheduled
payment date following the date the release contemplated in Section 6(d) is
executed and no longer subject to revocation, with the first such payment being
in an amount equal to the total amount to which the Executive would otherwise
have been entitled during the period following the Date of Termination if such
deferral had not been required; provided, however, that any such amounts that
constitute nonqualified deferred compensation within the meaning of Code Section
409A shall not be paid until the sixtieth (60th) day following such termination
to the extent necessary to avoid adverse tax consequences under Code Section
409A, and, if such payments are required to be so deferred, the first payment
shall be in an amount equal to the total amount to which the Executive would
otherwise have been entitled during the period following the Date of Termination
if such deferral had not been required; provided, further, that, if the
Executive is a “specified employee” within the meaning of Code Section 409A, any
amounts payable to the Executive under this Section 6(a) during the first six
(6) months and one (1) day following the Date of Termination that constitute
nonqualified deferred compensation within the meaning of Code Section 409A shall
not be paid until the date that is six (6) months and one (1) day following such
termination to the extent necessary to avoid adverse tax consequences under Code
Section 409A, and, if such payments are required to be so deferred, the first
payment shall be in an amount equal to the total amount to which the Executive
would otherwise have been entitled to during the period following the Date of
Termination if such deferral had not been required.

 

(b)          In the event of any termination of the Executive’s employment (i)
by the Company for Cause, or (ii) due to the Executive’s death or Disability,
the Executive shall not be entitled to any severance or other payments or
benefits as of the Date of Termination (except as required by applicable law)
and all rights to receive a salary, benefits or other compensation shall
termination as of the Date of Termination except as set forth in Section 7.

 

 4 

 

 

(c)          If the Executive breaches any provision of Sections 8 through 11
hereof, the Company shall no longer be obligated to make any payments or
reimbursements or provide any benefits pursuant to this Section 6.

 

(d)          The Company’s obligations under this Section 6 shall be contingent
upon (i) the delivery by the Executive of a complete release in favor of the
Company, its subsidiaries, affiliates, and respective officers, directors,
employees, principals, managers, partners, members, attorneys and
representatives, in substantially the form attached hereto as Annex A, within
twenty-one (21) days after the Date of Termination and (ii) the Executive not
revoking such release.

 

(e)          In the event that the Company fails to pay any of the amounts set
forth in Section 6(a) within five (5) business days after the date when due, the
overdue amounts shall accrue interest at a rate equal to five (5%) per year
until such overdue amounts and interest are paid. If the Executive dies during
the postponement period prior to the payment in full of amounts set forth in
Section 6(a), the unpaid amounts shall be paid to the personal representative of
the Executive's estate when due.

 

(f)          The payments provided in Section 6(a) shall be in addition to the
payments and benefits set forth in Section 7 hereof.

 

7.           Compensation Other than Severance Payments. If the Executive’s
employment shall be terminated by him or the Company for any reason, the Company
shall (i) pay the Executive’s normal post-termination compensation and benefits
under, and in accordance with, the Company’s retirement, insurance and other
compensation or benefit plans or programs during such period, (ii) pay the
Executive, an amount in cash equal to the Executive’s accrued but unpaid Base
Salary through the Date of Termination.

 

8.           Confidential Information. The Executive acknowledges that the
Confidential Information obtained by him while employed by the Company or any
subsidiary or affiliate of the Company is the property of the Company and such
subsidiaries and affiliates. Therefore, the Executive agrees that he shall not
(during his employment with the Company or at any time thereafter) disclose to
any third party, other than the Company’s authorized employees and such other
persons as the Company may have authorized to receive such Confidential
Information, or use for his own purposes or for the benefit of any other person
or entity any Confidential Information without the express prior written consent
of the Board, unless and to the extent that the aforementioned matters: (a)
become generally known to and available for use by the public other than as a
result of the Executive’s acts or omissions or (b) are required to be disclosed
by judicial process or law (provided that the Executive shall give prompt
advance written notice of such requirement to the Board to enable the Company to
seek any appropriate protective order or confidential treatment). The Executive
further agrees to use such Confidential Information solely for the benefit of
the Company and its subsidiaries and affiliates, as applicable, and to hold such
Confidential Information in strictest confidence. The Executive shall deliver to
the Company at the termination of his employment, or at any other time that the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
relating to the Confidential Information, Work Product (as defined below) or the
business of the Company or any subsidiary or affiliate that he may then possess
or have under his control. The term “Confidential Information” includes, without
limitation, any proprietary information, business/technical data, trade secrets
or know-how, including without limitation research, business development plans,
services, customer lists, market research, developments, processes, formulas,
technology, designs, marketing information, finances or other business
information, or any other confidential and proprietary information of the
Company or any of its subsidiaries or affiliates that is not generally known
outside the Company that may be of value to the Company, including confidential
and proprietary information and trade secrets that third parties entrust to the
Company in confidence. Confidential Information does not include any information
that (i) has become generally known to and available for use by the public other
than as a result of the Executive’s acts or omissions or (ii) is required to be
disclosed by judicial process or law (provided that the Executive shall give
prompt advance written notice of such requirement to the Board to enable the
Company to seek any appropriate protective order or confidential treatment).

 

 5 

 

 

9.           Inventions and Patents.

 

(a)          Subject to Section 9(b), the Executive hereby assigns to the
Company all right, title and interest to all patents and patent applications,
all inventions, innovations, improvements, developments, methods, designs,
analyses, drawings, reports and all similar or related information (in each case
whether or not patentable), all copyrights and copyrightable works, all trade
secrets, confidential information and know-how, and all other intellectual
property rights that are conceived, reduced to practice, developed or made by
the Executive while employed by the Company and its subsidiaries or affiliates
and that (i) relate to the Company or any of its subsidiaries’ or affiliates’
actual or anticipated business, research and development or existing or future
products or services; or (ii) are conceived, reduced to practice, developed or
made using any material equipment, supplies, facilities, assets or resources of
the Company or any of its subsidiaries or affiliates (including but not limited
to any intellectual property rights) (“Work Product”). The Executive shall
promptly disclose such Work Product to the President and perform all actions
reasonably requested by the President (whether during his employment with the
Company or at any time thereafter) to establish and confirm the Company’s
ownership (including, without limitation, assignments, consents, powers of
attorney, applications and other instruments).

 

(b)          To preclude any possible uncertainty, attached hereto as Annex B is
a complete list of all Work Product that the Executive (i) has, alone or jointly
with others, conceived, developed or reduced to practice or caused to be
conceived, developed or reduced to practice prior to the commencement of my
employment with the Company; (ii) considers to be his property or the property
of third parties; and (iii) wishes to have excluded from the scope of this
Agreement (collectively, the “Prior Work Product”). If disclosure of any such
Prior Work Product would cause the Executive to violate any prior
confidentiality agreement, a space is provided in Annex B to disclose a cursory
name for each such Prior Work Product, a listing of the party(ies) to whom it
belongs and the fact that full disclosure as to such Prior Work Product has not
been made for that reason. If no such disclosure is attached, the Executive
represents that there is no Prior Work Product.

 

 6 

 

 

10.          Noncompetition. In further consideration of the compensation to be
paid to the Executive hereunder (including during the Severance Period), the
Executive acknowledges that in the course of his employment with the Company he
shall become familiar with the Company’s trade secrets and with other
Confidential Information concerning the Company and its subsidiaries and
affiliates and that his services have been and shall be of special, unique and
extraordinary value to the Company and its subsidiaries and affiliates.
Therefore, the Executive agrees that, from the date hereof until the later of
(a) the two (2) year anniversary of the date hereof and (b) twelve (12) months
after the termination of the Executive’s employment with the Company or any of
its subsidiaries or affiliates (collectively the “Noncompete Period”), he shall
not, directly or indirectly (whether for compensation or otherwise) own or hold
any interest in, manage, operate or control, any business engaged in a Competing
Business or otherwise compete with the businesses of the Company or its
subsidiaries or affiliates, either as a general or limited partner, proprietor,
common or preferred shareholder, director, agent, trustee, affiliate or
otherwise, or perform, on behalf of any Competing Business, any services that
are substantially similar to the services that the Executive provided to the
Company or its subsidiaries or affiliates during the Executive’s employment with
the Company or its subsidiaries or affiliates. The Executive acknowledges that
the Company’s and its subsidiaries’ and affiliates’ businesses are conducted
nationally and agrees that the provisions in this Section 10 shall operate
throughout the United States. Nothing herein shall prohibit the Executive from
being a passive owner of not more than two percent (2%) of the outstanding
securities of any publicly traded company that constitutes a Competing Business,
so long as the Executive has no active participation in the business of such
company. The Executive acknowledges that the business that the Company and its
subsidiaries and affiliates currently conducts includes, without limitation, the
provision of information technology services, information technology product
fulfillment and systems engineering and integration services to customers in the
federal government sector (directly or as a subcontractor). The term “Competing
Business” means any line of business in which the Executive was substantially
engaged or about which the Executive gained substantial Confidential Information
during the Executive’s employment with the Company, that is either (i) conducted
by the Company during the period of the Executive’s employment with the Company
and at the time the Executive’s employment ends, or (ii) planned or proposed by
the Company at any time during the last twelve (12) months of the Executive’s
employment with the Company.

 

11.          Non-Solicitation. From the date hereof until the later of (a) the
two (2) year anniversary of the date hereof and (b) twelve (12) months after the
termination of the Executive’s employment with the Company or any of its
subsidiaries or affiliates (collectively the “Nonsolicit Period”), the Executive
shall not directly or indirectly through another entity (i) solicit, induce or
attempt to induce or encourage any current employee of the Company or any of its
subsidiaries or affiliates to terminate his or her relationship with the Company
or any of its subsidiaries or affiliates; (ii) hire any person who was an
employee of the Company or any of its subsidiaries or affiliates at any time
during the twelve (12) months preceding the Date of Termination (or the twelve
(12) months preceding the end of the Nonsolicit Period, if later) of the
Executive; (iii) induce or attempt to induce any person or entity who was a
customer, developer, client, member, supplier, licensee, licensor, franchisee or
other business partner of the Company or any of its subsidiaries or affiliates
at the time of or at any time within a twelve (12) month period of time
immediately prior to the Date of Termination of the Executive to cease doing
business with the Company or any of its subsidiaries or affiliates; or (iv) in
any way influence or attempt to influence such customer, developer, client,
member, supplier, licensee or business partner of the Company or any of its
subsidiaries or affiliates (including, without limitation, making any negative
statements or communications about the Company or any of its subsidiaries or
affiliates) to transfer his, her or its business or patronage from the Company
to any competitor of the Company.

 

 7 

 

 

12.         Enforcement.

 

(a)          The Executive acknowledges and agrees that the provisions of
Section 10 and Section 11 are in consideration of: (1) the Base Salary and the
other compensation payable hereunder (including any payments during the
Severance Period) and (2) additional good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged. The Executive
expressly agrees and acknowledges that: (i) the restrictions contained in
Section 10 and Section 11 (A) are reasonable with respect to subject matter,
time period and geographical area; (B) do not preclude the Executive from
earning a livelihood; and (C) do not unreasonably impose limitations on the
Executive’s ability to earn a living, (ii) the potential harm to the Company and
its subsidiaries and affiliates of the non-enforcement of the restrictions
contained in Section 10 and Section 11 outweighs any harm to the Executive of
such enforcement by injunction or otherwise and (iii) the Executive has
carefully read this Agreement, has given careful consideration to the restraints
imposed upon the Executive by this Agreement and is in full accord as to their
necessity for the reasonable and proper protection of the Confidential
Information of the Company and its subsidiaries and affiliates.

 

(b)          If, at the time of enforcement of any of Sections 8 through 11, a
court shall hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. Because the Executive’s services are unique and
because he has access to Confidential Information and Work Product, the parties
hereto acknowledge and agree that money damages would not be an adequate remedy
for any breach of this Agreement. Therefore, in the event of a breach or
threatened breach of this Agreement, the Company or its successors or assigns
may, in addition to other rights and remedies existing in their favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security). In addition, in the event of
an alleged breach or violation by the Executive of any of Sections 8 through 11,
the Noncompete Period and the Nonsolicit Period shall be tolled until such
breach or violation has been duly cured. The Executive agrees that the
restrictions contained in Sections 8 through 11 are reasonable.

 

13.         Successors; Binding Agreement; Assignment.

 

(a)          Successors. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance reasonably satisfactory to the Executive, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that executes and delivers the agreement provided for in this Section
13 or that otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.

 

 8 

 

 

(b)          Binding Agreement. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate.

 

(c)          Assignment. The Executive shall not, without the prior written
consent of the Board, assign, transfer or delegate all or any portion of this
Agreement or any rights or obligations hereunder. The Company may assign its
rights and obligations hereunder (in whole or in part) without the Executive’s
consent to (i) any affiliate of the Company, (ii) for collateral security
purposes or (iii) to any subsequent purchaser of the Company or any of its
businesses or any material portion of its assets (whether such sale is
structured as a sale of stock, sale of assets, merger, recapitalization or
otherwise).

 

14.         Representations. The Executive hereby represents and warrants to the
Company that: (a) the execution, delivery and performance of this Agreement by
the Executive do not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which the Executive is a
party or any judgment, order or decree to which the Executive is subject, (b)
this Agreement constitutes the legal, valid and binding obligation of the
Executive, enforceable in accordance with its terms and (c) the Executive has
not and will not take any action that will conflict with, violate or cause a
breach of any noncompete, nonsolicitation or confidentiality agreement to which
the Executive is a party or by which the Executive is bound. The Executive
hereby acknowledges and represents that he has carefully reviewed this
Agreement, that he has consulted with independent legal counsel regarding his
rights and obligations under this Agreement (or, after carefully reviewing this
Agreement, was given the opportunity to, but has freely decided not to, consult
with independent legal counsel), and that he fully understands the terms and
conditions contained herein.

 

15.         Notice. All notices and other communications provided for herein
shall be in writing and shall be deemed to have been duly given, delivered and
received (a) if delivered personally or (b) if sent by registered or certified
mail (return receipt requested) postage prepaid, or by courier guaranteeing next
day delivery, in each case to the party to whom it is directed at the following
addresses (or at such other address for any party as shall be specified by
notice given in accordance with the provisions hereof, provided that notices of
a change of address shall be effective only upon receipt thereof). Notices
delivered personally shall be effective on the day so delivered, notices sent by
registered or certified mail shall be effective three (3) days after mailing,
and notices sent by courier guaranteeing next day delivery shall be effective on
the next day after deposit with the courier:

 

 9 

 

 

If to the Executive:

 

 

To the address listed on the signature page hereto

Telephone: (703) 887-4950

Email: glenn_davisjr1@yahoo.com

 

with a copy to:

 

STG, Inc.

11091 Sunset Hills Road

Reston, Virginia 22030

Telephone: 703/691-2480

Attention: Cheryl Garrison,

Vice President, Human Capital

Email: Cheryl.garrison@stg.com

   

If to the Company:

 

 

Global Defense & National Security Systems, Inc.

11921 Freedom Drive, Suite 550

Two Fountain Square

Reston, Virginia 20190

Attention: Dale Davis

Telephone: (202) 800-4333

Email: dale.davis@globalgroup.com

     

with a copy to:

 

Morrison & Foerster LLP

1650 Tysons Boulevard

Suite 400

McLean, Virginia 22102

Attention:   Lawrence T. Yanowitch

     Charles W. Katz

Telephone: (703) 760-7318

     (703) 760-7777

 

16.         Complete Agreement. This Agreement and the documents and agreements
contemplated hereby and thereby embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements
or representations by or among the parties or their representatives, written or
oral, that may have related to the subject matter hereof in any way.

 

 10 

 

 

17.         Miscellaneous. No provisions of this Agreement may be modified,
waived or discharged, unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and a duly authorized officer of the Company.
No waiver by either party hereto at any time of any breach by the other hereto
of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement. The use herein of the masculine, feminine
or neuter forms shall also denote the other forms, as in each case the context
may require. The Company and the Executive shall reasonably cooperate with
respect to, and may jointly amend or modify the Agreement in any mutually
agreeable manner to provide for, the application and effects of Code Section
409A and any related regulatory or administrative guidance issued by the
Internal Revenue Service.

 

18.         Insurance. The Company may, at its discretion, apply for and procure
in its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered advisable. Executive agrees to
reasonably cooperate in any medical or other examination, supply any reasonable
information and execute and deliver any applications or other instruments in
writing as may be reasonably necessary to obtain and constitute such insurance.

 

19.         Executive’s Cooperation. During and after the Executive’s
employment, Executive shall cooperate with the Company and its subsidiaries and
affiliates in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company or its subsidiaries
or affiliates (including the Executive being available to the Company and its
subsidiaries and affiliates upon reasonable notice for interviews and factual
investigations, appearing at the Company’s or any subsidiary’s or affiliate’s
reasonable request to give testimony without requiring service of a subpoena or
other legal process, volunteering to the Company and its subsidiaries and
affiliates all pertinent information and turning over to the Company and its
subsidiaries and affiliates all relevant documents that are or may come into the
Executive’s possession, all at times and on schedules as reasonably agreed to
between the Company and the Executive. In the event the Company or any of its
subsidiaries or affiliates requires the Executive’s cooperation in accordance
with this Section 19, the Company shall reimburse the Executive for the
Executive’s reasonable out-of-pocket expenses incurred in connection therewith
(including lodging and meals, upon submission of receipts and compliance with
the Company’s expense reimbursement policies).

 

20.         WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

21.         Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

 11 

 

 

22.         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein

 

23.         No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

24.         Indemnification and Reimbursement of Payments on Behalf of the
Executive. The Company and its subsidiaries and affiliates shall be entitled to
deduct or withhold from any amounts owing from the Company or any of its
subsidiaries or affiliates to Executive any federal, state, local or foreign
withholding taxes, excise tax, or employment taxes (“Taxes”) imposed with
respect to the Executive’s compensation or other payments from the Company or
any of its subsidiaries or affiliates or the Executive’s ownership interest in
the Company or any of its subsidiaries or affiliates (including wages, bonuses,
dividends, the receipt or exercise of equity options and/or the receipt or
vesting of restricted equity). In the event the Company or any of its
subsidiaries or affiliates does not make such deductions or withholdings, the
Executive shall indemnify the Company and its subsidiaries and affiliates for
any amounts paid with respect to any such Taxes.

 

25.         Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Virginia,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the Commonwealth of Virginia or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
Commonwealth of Virginia.

 

26.         Survival. Notwithstanding any termination of the Executive’s
employment under this Agreement, Sections 6 through 29 hereof shall survive and
continue in full force until the performance of the obligations thereunder, if
any, in accordance with their respective terms.

 

27.         Counterparts; Delivery by Facsimile or Email Attachment. This
Agreement may be executed in several counterparts, each of which shall be deemed
to be an original but all of which together will constitute one and the same
instrument. This Agreement and any agreement or instrument entered into in
connection with this Agreement, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine or by e-mail
attachment (e.g., PDF), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or e-mail to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or e-mail
as a defense to the formation of a contract and each such party forever waives
any such defense.

 

 12 

 

 

28.         Code Section 409A.

 

(a)          This Agreement is intended to comply with Code Section 409A and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by Code Section 409A, to
the extent applicable. Severance benefits under the Agreement are intended to be
exempt from Code Section 409A under the “separation pay exception,” to the
maximum extent applicable. Any payments that qualify for the "short-term
deferral" exception or another exception under Code Section 409A shall be paid
under the applicable exception. Notwithstanding anything in this Agreement to
the contrary, if required by Code Section 409A, if the Executive is considered a
"specified employee" for purposes of Code Section 409A and if payment of any
amounts under this Agreement is required to be delayed for a period of six (6)
months after separation from service pursuant to Code Section 409A, payment of
such amounts shall be delayed as required by Code Section 409A, and the
accumulated amounts shall be paid in a lump sum payment within ten (10) days
after the end of the six (6)-month period. If the Executive dies during the
postponement period prior to the payment of benefits, the amounts withheld on
account of Code Section 409A shall be paid to the personal representative of the
Executive's estate within sixty (60) days after the date of the Executive’s
death. In no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on the Executive by Code Section
409A or damages for failing to comply with Code Section 409A.

 

(b)          A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 

(c)          To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (i) all such expenses or other reimbursements hereunder shall
be made on or prior to the last day of the taxable year following the taxable
year in which such expenses were incurred by the Executive, (ii) any right to
such reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

(d)          For purposes of Code Section 409A, the Executive’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

(e)          Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.

 

 13 

 

 

29.         Limitation on Payments. The Company will make the payments under
this Agreement without regard to whether the deductibility of such payments (or
any other payments or benefits) would be limited or precluded by Section 280G of
the Code and without regard to whether such payments would subject the Executive
to the federal excise tax levied on certain “excess parachute payments” under
Section 4999 of the Code; provided, however, that if the Total After-Tax
Payments (as defined below) would be increased by the reduction or elimination
of any payment and/or other benefit under this Agreement (the “Parachute
Payments”), then the amounts payable under this Agreement will be reduced or
eliminated by determining the Parachute Payment Ratio (as defined below) for
each Parachute Payment and then reducing the Parachute Payments in order
beginning with the Parachute Payment with the highest Parachute Payment Ratio.
For Parachute Payments with the same Parachute Payment Ratio, such payments
shall be reduced based on the time of payment of such Parachute Payments, with
amounts having later payment dates being reduced first. For Parachute Payments
with the same Parachute Payment Ratio and the same time of payment, such
Parachute Payments shall be reduced on a pro rata basis (but not below zero)
prior to reducing Parachute Payments with a lower Parachute Payment Ratio. For
purposes hereof, the term “Parachute Payment Ratio” shall mean a fraction, the
numerator of which is the value of the applicable payment for purposes of
Section 280G of the Code, and the denominator of which is the intrinsic value of
such Parachute Payment. The Company’s independent, certified public accounting
firm (the “Accountants”) will determine whether and to what extent Parachute
Payments under this Agreement are required to be reduced in accordance with this
Section 29. Such determination by the Accountants shall be conclusive and
binding upon the Executive and the Company for all purposes. For purposes of
making the calculations required by this Section 29, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. The Company and the Executive shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 29. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 29. If there is an
underpayment or overpayment under this Agreement (as determined after the
application of this Section 29), the amount of such underpayment or overpayment
will be immediately paid to Executive or refunded by Executive, as the case may
be, with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code. For purposes of this Agreement, “Total After-Tax
Payments” means the total economic value of all “parachute payments” (as that
term is defined in Section 280G(b)(2) of the Code) made to or for the benefit of
Executive (whether made under the Agreement or otherwise), after reduction for
all applicable federal taxes (including, without limitation, the tax described
in Section 4999 of the Code), and present valued using the discount rate
applicable under Section 280G of the Code.

 

[Signatures appear on following page(s)]

 

 14 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  COMPANY       GLOBAL DEFENSE & NATIONAL SECURITY SYSTEMS, INC.       By: /s/
Dale Davis     Name:  Dale Davis     Title:    CEO, President & Director      
EXECUTIVE       /s/ Glenn Davis   Name:  Glenn Davis

 

 15 

